Citation Nr: 1506461	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a shoulder disorder.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for vascular hypertension.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the RO in St. Louis Missouri.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  There is no current chronic disability regarding the claimed headache disorder.

2.  Chronic cervical and shoulder strains and arthritis are not related to service; cervical arthritis did not become manifest within one year of service separation. 

3.  Medullary sponge kidney noted in service is a congenital defect and is not a disability for VA purposes; no other disability is superimposed upon this defect.

4.  Current coronary artery disease is not related to service; cardiovascular-renal disease did not become manifest within one year of service separation.  

5.  Vascular hypertension is not related to service, to include asbestos exposure therein, and did not become manifest within one year of service separation.



6.  Current diabetes mellitus is not related to service and did not become manifest within one year of service separation. 


CONCLUSIONS OF LAW

1.  The Basic service connection criteria for are not met regarding the claimed headaches.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A neck or cervical spine disorder was not incurred in service; arthritis of the cervical spine is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Chronic shoulder strain was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The basic service connection criteria are not met regarding the claimed kidney disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Coronary artery disease was not incurred in service; cardiovascular-renal disease is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  Vascular hypertension was not incurred in service; cardiovascular-renal disease, to include hypertension, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



7.  Diabetes mellitus was not incurred in service; Type II diabetes mellitus is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for various claimed disorders on the basis that they are related to service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as kidney, cardiovascular-renal disease, including hypertension, and diabetes mellitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  



Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension is considered manifested to a compensable degree when diastolic pressure is predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  See also the discussion of this subject in Rabideau, 2 Vet. App. at 143.

The Board notes that some of the claimed current disabilities are not shown to exist by competent medical evidence.  These include claimed kidney and headache disorders.  A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

The regulatory definition of "disability" is the "...impairment of earning capacity resulting from such diseases or injuries and their residual conditions..."  38 C.F.R. § 4.1 (2014); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). 


Service Connection-headaches 

Although the Veteran was treated for headaches on two occasions in service and has current findings of episodic muscle tension and nasal-sinus headaches, there is no diagnosis of a current chronic disability manifested by headaches.  

Service treatment records reveal treatment for headaches on October 20, 1967.  The Veteran reported that headaches had been present for a month and he had no relief from aspirin.  The diagnosis was headaches of undermined origin.  The Veteran was treated again for occipital and occasionally frontal headaches on July 19, 1968.  The report shows that the Veteran's description was of cervical tension headaches, noting that his neck often becomes stiff.  The diagnosis was headaches not of visual etiology.  When examined for service separation in October 1970, neurological findings were entirely normal, as were findings for the head, nose, and sinuses.  On the report of medical history, the Veteran denied frequent or severe headaches, either by history, or at that time.  

After service separation in November 1970, there is no record of the Veteran having received treatment for headaches until the current claim (January 2010).  The Veteran has stated that he was treated for headaches since his discharge in November 1970 (see January 2010 VA Form 21-526).  This statement is imprecise and could be interpreted as intending regular treatment, a single treatment, or anything in between.  The Veteran has provided no details as to the treatment since service or diagnoses rendered.  The Veteran also noted that he has been under VA care since August 2009; however VA records have been obtained and do not support any regular treatment for headaches during this period.  Indeed, the Veteran denied headaches at a March 3, 2010 primary care clinic visit.  

While the Veteran is competent to report that he was treated since service, this statement is lacking in such pertinent details as the number and frequency of treatment, the treatment providers, the dates of treatment, and the resulting diagnoses.  Experiencing occasional headaches is not necessarily probative of a chronic disability, or of a nexus between headaches in service and current headaches.  The lack of detail in the Veteran's description renders his competent assertion of experiencing headaches since service of little probative weight regarding a current chronic disability or nexus.  

The Veteran was afforded a VA examination in June 2012, at which time a VA clinician opined that the evidence does not substantiate a diagnosis of chronic headaches.  While the June 2012 examiner found no chronic disability, and no migraines, he also provided the opinion that the Veteran's current episodic muscle tension and nasal-sinus headaches are less likely than not related to the episodes of in-service treatment for headaches.  

The rationale provided by the June 2012 examiner was that no nasal-sinus headaches occurred in service, and that headaches then were isolated, never incapacitating, and possibly consistent with muscle tension.  According to the examiner, available medical records since service, and the Veteran's own history, indicate no recurrence of tension headaches over the intervening decades.  

The Board finds that the June 2012 opinion is consistent with the evidence on this matter.  As noted above, the evidence since service does not substantiate frequent treatment for headaches.  Moreover, the Veteran is not competent to provide a diagnosis of a chronic headache disorder or to relate such diagnosis to a specific cause in service.  The determinations of diagnosis of a chronic headache disorder (as distinguished from acute headaches) and the etiology of such chronic disorder require medical knowledge.  The competent evidence is entirely against such a diagnosis or relationship.  There is no medical opinion that conflicts with that of the June 2012 examiner.  

To the extent the Veteran claims his current episodic headaches are due to asbestos exposure, this does not change the fact that the competent opinion evidence is against either a current chronic disability or nexus.  Even if it were conceded that the Veteran had been exposed to asbestos during service, the June 2012 examiner found no current chronic disability, and related the Veteran's episodic headaches to muscular, nasal, and sinus causes, and not to asbestos exposure.  

In sum, a preponderance of the evidence is against a current chronic disability manifested by headaches or a relationship between the current non-chronic muscular, nasal, and sinus headaches and any injury or disease in service.  As such, service connection for the claimed headaches is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection-Neck and Shoulders 

Although the Veteran was treated for neck and shoulder pain in service, such symptoms had resolved by the time of service separation; arthritis did not become manifest within a year of service separation; and, there is no relationship between current neck or shoulder disabilities and service.  

Service treatment records reveal treatment on September 17, 1970 for complaint of myalgia in the neck and shoulder.  There was no diagnosis at that time.  The service examiner recommended a firm mattress.  A July 19, 1968 report shows a description of cervical tension headaches with notation that the Veteran's neck often becomes stiff.  When examined at service separation in October 1970, the Veteran reported that he had a history of myalgia in the neck and shoulder for the past year.  However, clinical findings for the neck, spine, and upper extremities were normal.  

After service separation in November 1970, there is no record of the Veteran receiving treatment for neck or shoulder pain until the current claim (January 2010).  The Veteran has reported that he occasionally asks his wife to rub his neck and occasionally takes Tylenol for neck pain.  The Veteran has stated that he was treated for neck and shoulder pain since his discharge in November 1970.  As noted previously, this description is vague.  While the Veteran is competent to report that he was treated since service, this statement is lacking in such pertinent details as the number and frequency of treatment, the dates of treatment, the treatment providers, and the resulting diagnoses.  The lack of detail in the Veteran's description renders his competent assertion of experiencing neck and shoulder pain since service of little probative weight regarding nexus.  

The Veteran was examined in June 2012 and was found to have current chronic cervical and shoulder strain, as well as cervical arthritis.  Thus there are current disabilities of the neck and shoulders.  However, the examiner opined that it is less likely than not that currently-diagnosed cervical strain and mild arthritis, and the currently-diagnosed shoulder strain, are related to in-service episodes of neck and shoulder myalgia.  

The rationale provided by the June 2012 examiner was that post-service medical records both in the community and at the VA facility show no visits or treatment or any complaints of neck or shoulder pain, neck or shoulder strain, or injuries.  According to the examiner, the current problems many years later are more likely related to age-related degenerative changes.  

The Veteran clearly believes that his current neck and shoulder strains and cervical arthritis are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), relating a diagnosis such as arthritis or a chronic strain to a specific remote cause in service requires medical knowledge, as does determining the chronicity of a shoulder or neck strain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the competent evidence is entirely against such a relationship.  There is no medical opinion that conflicts with that of the June 2012 examiner.  

In sum, a preponderance of the evidence is against a relationship between the current chronic neck and shoulder strain or cervical arthritis and any injury or disease in service.  As such, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection-Kidney Disorder

Although the Veteran was treated for medullary sponge kidney in service, and currently carries the same diagnosis, this is not a compensable disability for VA purposes.  There is no current disability of the kidneys for VA purposes.

Service treatment records reveal that, on examination at enlistment on May 24, 1966, the Veteran was found to have 4+albuminuria and was initially found to be unfit for military service.  Upon subsequent testing on November 28, 1966, he had normal urine test results and was found fit for military service.  The Veteran complained of right side flank pain in April 1967, May 1967, September 1969, and January 1970.  X-rays were suggestive of medullary sponge kidneys.  The separation examination was normal for genito-urinary system.  The Veteran reported intermittent painful urination for past 2 years, but denied kidney stones or blood in the urine.  

On examination in June 2012, the Veteran was diagnosed with congenital medullary sponge kidney and episodic albuminuria/proteinuria.  Regarding the diagnosis of sponge kidney, based on the description of the June 2012 examiner, this is a developmental defect or anomaly (as distinguished from a congenital disease).  It is not a compensable disability.  See 38 C.F.R. § 3.303(c).  The VA examiner opined that this is known in expert medical literature to be an essentially harmless and asymptomatic congenital variation of kidney structure.  The examiner's description is in accord with evidence submitted by the Veteran.  An article published on a website of the National Institutes of Health describes the condition as a "birth defect."  The VA examiner also opined that the flank or back pain noted in service was likely musculoskeletal in origin.  

The Board also finds that there was no manifestation in service of superimposed pathology.  Regarding the episodic albuminuria/proteinuria, these are clinical findings only, and do not constitute a chronic disability for which service connection can be granted.  Nor have they subsequently been related by competent medical evidence to a current disability.  The June 2012 VA examiner noted that there is no current renal dysfunction, and that the Veteran has had only intermittent symptoms.  The examiner also noted that there is no symptomatic impairment or evidence of any related diagnosis regarding the kidneys.  

The Veteran clearly believes that he has a current chronic disability of the kidneys, and that such disability is related to service.  However, determining whether a diagnosis such as medullary sponge kidney is a congenital defect, and whether there are any superimposed disabilities are matters which require medical knowledge.  Jandreau, 492 F.3d at 1377.  There is no medical opinion that conflicts with that of the June 2012 examiner.  

As there is no current kidney disability for VA purposes, the Board concludes that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection-Hypertension

Although the Veteran has been diagnosed with hypertension pertinent to the claim on appeal, there was no injury or disease of the vascular system in service to which the current disability may be related; there was no manifestation of hypertension within one year of service separation; and, the current hypertension is not related to service.  

The Board acknowledges the Veteran's assertion repeated to VA and to healthcare providers that he was treated for hypertension in service and that he has had hypertension since service.  A June 29, 2001 record from St. Lukes Hospital contains the notation that the Veteran was a "known hypertensive" since age 18.  VA records such as a September 1, 2009 VA primary care report notes a history of hypertension since 1967 "developed in service."  However, the service treatment records have been reviewed.  On examination, acceptance, and enrollment for service in March 1966, at which time the Veteran was 18 years of age, his blood pressure was recorded as 132/80, and he was found to have no abnormalities of the vascular system.  Blood pressure readings in service were 120/94 on April 26, 1967, and 138/86 on October 22, 1970.  While these readings may be considered elevated under some definitions of hypertension, they are not hypertensive under VA law.  

At service separation, the Veteran's blood pressure was 130/80, there were no abnormalities of the vascular system, and the Veteran reported no current or past high or low blood pressure.  This is probative and highly persuasive evidence that hypertension, as that term is defined for VA purposes, was not present at any time during service, and that the Veteran did not believe he had high blood pressure.  

As none of the blood pressure readings in service were hypertensive for VA purposes, and as there was no finding of hypertension during service, the Board finds that the recent suggestion that the Veteran was a known hypertensive since the age of 18 is factually inaccurate.  In other words, the service treatment records are accorded greater probative weight regarding the Veteran's condition in service than unexplained references in clinical records more than 30 years later.  The Board finds that hypertension was not noted in service and did not become manifest to a compensable degree within one year of service separation.

There is no medical opinion based on accurate facts that purports to link current hypertension to service.  While a layperson may be competent to measure blood pressure, or to relate a diagnosis of hypertension-the Veteran has suggested that he was told in service that his blood pressure was high-in this case, the measured blood pressure readings are recorded in the service record and they do not support a finding of hypertension during service, as that term is specifically defined under VA law.  Moreover, the Veteran's negative response to a history of hypertension or current hypertension at service separation is evidence against the accuracy of his recent assertion that a medical professional told him he had hypertension or high blood pressure.  The contemporaneous statement at service separation is deemed more reliable than statements he has subsequently made in support of a VA claim.  

Regarding the Veteran's assertion that current hypertension is related to in-service asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00.  

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and, cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).   M21-1MR, IV.ii.2.C.9.b. 

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer and mesothelioma.   Disease-causing exposure to asbestos may be brief and/or indirect.  Current smokers who have been exposed to asbestos face greater risk of developing bronchial cancer, but mesotheliomas are not associated with cigarette smoking.  M21-1MR, IV.ii.2.C.9.c.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

Here, the RO determined that the Veteran's military occupational specialty of Materiel Facilities Specialist would have involved minimal exposure to asbestos.  However, there is no evidence other than the Veteran's assertion that links hypertension to asbestos exposure, even if such exposure were found.  Although lay persons are competent to provide opinions on some medical issues, establishing the etiology of hypertension, and linking such a diagnosis to asbestos exposure, falls outside the realm of common knowledge of a lay person.  Thus, there is no competent evidence of a relationship between hypertension and asbestos exposure.  As will be addressed in more detail below, there is not even a sufficient link to order further development on this question.  

As current hypertension is not related to service, the Board finds that service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection-Heart Disease

Although the Veteran has been diagnosed with coronary artery disease pertinent to the claim on appeal, there was no injury or disease of the heart in service to which the current disability may be related; there was no manifestation of coronary artery disease within one year of service separation; and, the current coronary artery disease is not related to service.  

The Veteran asserted in his claim that, while in the military, he was treated for rapid heartbeat and palpitations, and that a heart disorder was "developed and diagnosed by military physicians."  However, service treatment records have been reviewed and indicate no injury or disease of the heart in service.  At service separation, there were no abnormalities of the heart, which was clinically normal.  Directly pertinent to his current claim, the Veteran reported no history of palpitations or pounding heart, and none at that time.  While he reported occasional chest pain, he did not indicate any association with his heart.  He reported that he had not sought treatment for chest pain.  This contemporaneous assertion weighs against the recent assertion that a heart condition was developed and diagnosed by military physicians.  

Post-service VA outpatient records indicate that the Veteran has been diagnosed with coronary artery disease with stent placement in March 2011.  In June 2001, the Veteran was evaluated at St. Lukes Hospital for complaints of chest pain.  This appears to be the first treatment for such complaints of record.  This lengthy period without complaint or treatment, during which the Veteran was treated for various other complaints, is evidence that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no medical opinion that purports to link a current heart disorder to service.  While the Veteran believes his current coronary artery disease is related to service, establishing the etiology of coronary artery disease requires medical knowledge which the Veteran is not shown to possess.  While the Veteran has asserted that he was treated for rapid heartbeat and palpitations which were "developed and diagnosed by military physicians," the service treatment records reveal that this assertion is incorrect.  Moreover, the Veteran's negative response to a history of palpitation or pounding heart or current palpitation or pounding heart at service separation is evidence against a medical professional having told him he had such symptoms.  

As current heart disease is not related to service, the Board finds that service connection for heart disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection-Diabetes Mellitus

Although the Veteran currently has a diagnosis of diabetes mellitus, the disorder was not diagnosed in service; it did not become manifest within one year of service separation; and, the current diabetes mellitus is not related to service.  

The Veteran asserted in his claim that, while in the military, he was treated for urinary sugar, and that diabetes was "developed and diagnosed by military physicians."  However, service treatment records have been reviewed and they reveal no complaint of or treatment for diabetes mellitus.  The Veteran's endocrine system was found to be clinically normal at service separation.  

The Board acknowledges a notation made by the reviewing physician on the report of medical history at service separation regarding sugar in the urine: "Trace of sugar noted on Urinalysis Albumin in April 1967."  However, the April 1967 urinalysis report actually indicates sugar as "neg" and albumin as "Trace."  Therefore, the reference to "Trace of sugar" is incorrect.  

After service, there is no reference to treatment for diabetes mellitus for many decades.  In June 2001, the Veteran was evaluated at St. Lukes Hospital and was described as a borderline diabetic.  This lengthy period without complaint or treatment, during which the Veteran was treated for various other complaints, is evidence that weighs against the claim.  See Maxson, 230 F.3d 1330.

While the Veteran served during the Vietnam War, he is not shown to have been present in Vietnam at any time.  Therefore, there is no presumption of service connection for diabetes mellitus or any presumption of herbicide exposure.  

There is no medical opinion that purports to relate diabetes mellitus to service.  While the Veteran believes his diabetes mellitus is related to service, establishing an etiology for diabetes mellitus requires medical knowledge which the Veteran is not shown to possess.  While the Veteran has asserted that he was treated for urinary sugar and that diabetes was "developed and diagnosed by military physicians," the service treatment records reveal that this assertion is incorrect.  

As diabetes mellitus is not related to service, the Board concludes that service connection for diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2010 and March 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  These include records from Dr. Steven Knapp, and records from St. Lukes Hospital.  

The RO has also obtained a thorough medical examination regarding the claimed headaches, neck, disorder, shoulder disorder, and kidney disorder, as well as medical opinions addressing these issues.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that there is no medical opinion addressing the heart, hypertension, and diabetes mellitus claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Regarding the heart and diabetes mellitus claims, there is no evidence of an injury or disease in service that may be related to either claim.  Accordingly, a VA opinion is not necessary to resolve either claim.  

Regarding hypertension, the Veteran has asserted that he was exposed to asbestos in service and that his hypertension is related to asbestos exposure.  The RO has acknowledged at least minimal asbestos exposure.  However, even if asbestos exposure were demonstrated, hypertension is not among the diseases typically associated with asbestos exposure (see M21-1MR, IV.ii.2.C.9.b.,c.).  The only evidence in support of a relationship between asbestos exposure in service and the current hypertension are the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination on that question is not warranted.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  


ORDER


Service connection for headaches is denied.

Service connection for a neck disorder is denied.

Service connection for a shoulder disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for a heart disorder is denied.

Service connection for vascular hypertension is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


